DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6, due to Claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the Claim is rendered as indefinite due to the limitation: “wherein a wiring pattern of the first half-bridge circuit and a wiring pattern of the second half-bridge circuit coexist in an identical region at the surface of the sensor chip” (lines 16-17).  This limitation is considered to be indefinite because two physical entities, i.e. the two wiring patterns, cannot coexist in an identical region, thus rendering the claimed region indefinite.  For the purposes of further examination, Examiner will interpret an identical region to a shared region. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurumado et al. USPG Pub No.: US 2005/0225321.
Regarding Claim 1, Kurumado teaches a position sensor (see figures 1, 19, and 21), comprising: 
a detector including a sensor chip (see figure 21, 104 and [0009]) having a surface (seen in figure 21, 140), a first detection element (A and B) disposed at the surface of the sensor chip, and a second detection element (C and D) disposed at the surface of sensor chip (note that this is similar to figures 7-8 of the application [0105]-[0106]); and 
a signal processor (figure 19, A1 A2b A3) configured to process a signal input from the detector, 
wherein the first detection element, which is included in a first half-bridge circuit (A and B create the first half-bridge circuit), is configured to output a first detection signal corresponding to a position of a detection target (V1 and V2), based on a change in a magnetic field received from the detection target ([0141]-[0142]), 
wherein the second detection element, which is included in a second half-bridge circuit (see figures 19 and 21), is configured to output a second detection signal corresponding to the position of the detection target (V3 and V4), based on the change in the magnetic field received from the detection target ([0141]-[0142]), 
wherein a center of balance of the first detection element coincides with a center of balance of the second detection element (see figure 21 in which the center of balance of the first half bridge, A and B, coincides at a midpoint along the dotted line with the center of balance between C and D), and 

Regarding Claim 2, Kurumado teaches a position sensor (see figures 1, 19, and 21), comprising: 
a detector including a sensor chip (see figure 21, 104 and [0009]) having a surface (seen in figure 21, 140), a first detection element (A and B) disposed at the surface of the sensor chip, and a second detection element (C and D) disposed at the surface of the sensor chip; and 
a signal processor (figure 19, A1 A2b A3) configured to process a signal input from the detector, 
wherein the first detection element, which is included in a first half-bridge circuit (A and B create the first half-bridge circuit), is configured to output a first detection signal corresponding to a position of a detection target (V1 and V2), based on a change in a magnetic field received from the detection target ([0141]-[0142]), 
wherein the second detection element, which is included in a second half-bridge circuit (see figures 19 and 21), is configured to output a second detection signal corresponding to the position of the detection target (V3 and V4), based on the change in the magnetic field received from the detection target ([0141]-[0142]), 
wherein a center of balance of the first detection element coincides with a center of balance of the second detection element (see figure 21 in which the center of balance of the first half bridge, A and B, coincides at a midpoint along the dotted line with the center of balance between C and D), and 
wherein the first half-bridge circuit and the second half-bridge are disposed in multi-layers (the circuits, A B and C D, each have two circuit layers on the surface of the chip that constitute their distinct layers), such that one of a wiring pattern of the first half-bridge circuit or a wiring pattern of the second half-bridge circuit is disposed at the surface of the sensor chip (seen in figures 19 and 21).
Regarding Claim 3, Kurumado teaches the position sensor according to Claim 1, wherein the center of balance of the first detection element is a centroid of an area of the first half-bridge circuit, and wherein the center of balance of the second detection element is a centroid of an area of the second half-bridge circuit (seen in figures 19 and 21).
Regarding Claim 4, Kurumado teaches the position sensor according to Claim 1, wherein the center of balance of the first detection element is a centroid of the wiring pattern of the first half-bridge circuit, and wherein the center of balance of the second detection element is a centroid of the wiring pattern of the second half-bridge circuit (seen in figures 19 and 21).
Regarding Claim 5, Kurumado teaches the position sensor according to Claim 1, wherein the center of balance of the first detection element is a center of a layout of the first half-bridge circuit, and wherein the center of balance of the second detection element is a center of a layout of the second half-bridge circuit (seen in figures 19 and 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurumado et al. USPG Pub No.: US 2005/0225321 in view of Cesaretti et al. USPG Pub No.: US 2013/0335066.
Regarding Claim 6, Kurumado teaches the position sensor according to Claim 1, wherein the detection target includes a moveable component, but does not teach that the component is moving in conjunction with an operation of a shift position of a vehicle.  However, Cesaretti teaches a similar hall sensor configuration to Kurumado, but teaches that the component is moving in conjunction with an operation of a shift position of a vehicle (see figure 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Kurumado to be implemented into the shift position mechanism of Cesaretti in order to provide a built in self-test for the shifter (discussed in [0010]-[0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852